April 15, 2011

Mr. Barnet B. Skelton Jr.
Barnet B. Skelton Jr., PC
712 Main Street, Suite 1705
Houston, TX 77002-2543

Mr. Thomas Kirkendall
2 Violetta Ct.
The Woodlands, TX 77381
Mr. Russell S. Post
Beck Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

Mr. Dick Watt
Watt Beckworth Thompson & Henneman, LLP
711 Louisiana Street
Houston, TX 77002

RE:   Case Number:  10-0581
      Court of Appeals Number:
      Trial Court Number:  08-40840

Style:      O. LEE TAWES, III
      v.
      DORIS BARNES, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX OF THE ESTATE
      OF LEON MCNAIR BARNES, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Lyle     |
|   |Cayce        |